                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                        July 08, 2021
                 IN THE UNITED STATES DISTRICT COURT                 Nathan Ochsner, Clerk
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


J.B. BLACK,                          §
SPN #01214826,                       §
                                     §
          Pet    ioner,              §
                                     §
v.                                   §            CIVIL ACTION NO. H 21-2212
                                     §
SHERIFF ED GONZALEZ,                 §
                                     §
          Respondent.                §



                          ORDER OF DISMISSAL


     J.B. Black (SPN #01214826) has filed a Petition For a Writ of

Habeas Corpus under 28    U.S.C.     §   2241 ("Petition") (Docket Entry

No. 1), seeking the dismissal of criminal charges that are pending

against him in Harris      County,       Texas.     After   considering the

pleadings and the applicable law, the court concludes that this

action must be dismissed for the reasons explained below.

     Black requests an order or injunction directing the 174th

District Court for Harris County,           Texas,     to dismiss criminal

charges that have been filed against him on the grounds that he has

been denied a speedy trial (Docket Entry No. 1, p. 7).           It is well

established that federal habeas corpus               f is not available "to

'abort a state proceeding or to disrupt the orderly functioning of

state judicial processes' by litigating a speedy trial defense to

a prosecution prior to      al[.]" Dickerson v. Louisiana, 816 F.2d

220, 226 (5th Cir. 1987) (quoting Braden v. 30th Judicial Circuit
Court of Kentucky, 93 S. Ct. 1123, 1129 (1973) (citation omitted));

see          Brown v. Estelle, 530 F.2d 1280, 1283                  (5th Cir. 1976)

(seeking dismissal of charges because                 a speedy trial violation

amounts to an attempt to assert an              firmative defense to a state

criminal charge prior to a judgment of conviction by a state court,

which is prohibited by a "long line of precedent") (citing Braden,

93    s.   Ct.   at   1136-37);      Nichols   V.     Director,      TDCJ-ID,     Nos.

l:14-cv-367, l:14-cv-542,         l:14-cv-545, 2016 WL 1130277, at *1-2

(E.D. Tex. Feb. 29,          2016)    (rejecting a pretrial habeas corpus

petition from a prisoner seeking to dismiss indictments against

him, alleging the denial of a speedy trial).

       Because Black seeks relief that is not available under the

federal habeas corpus statutes, it is ORDERED that this action is

DISMISSED with prejudice               failure to state a claim upon which

rel        may be granted.    No certificate of appealability will issue

from this decision.

       The    Clerk   shall   provide     a    copy    of    this    Order   to    the

petitioner.

       SIGNED at Houston, Texas, on this            fl.A   day




                                       SENIOR UNITED STATES DISTRICT JUDGE



                                        -2-
